 Case 1:20-cv-08744-RMB-JS Document 2 Filed 12/29/20 Page 1 of 5 PageID: 16



NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

CLEVE LEWIS,                       :
                                   :    CIV. NO. 20-8744(RMB-JS)
                 Plaintiff         :
                                   :
     v.                            :          OPINION
                                   :
ATLANTIC COUNTY JUSTICE            :
FACILITY,                          :
                                   :
                 Defendant         :

BUMB, DISTRICT JUDGE

     Plaintiff    Cleve   Lewis,   a   pretrial   detainee    confined   in

Atlantic County Justice Facility, filed this civil rights action

on July 13, 2020. (Compl., ECF No. 1.) Plaintiff submitted an

application to proceed in forma pauperis (“IFP”) under 28 U.S.C.

§ 1915. (IFP App., ECF No. 1-1.) 28 U.S.C. § 1915(a) provides, in

relevant part,

           (a)(1) Subject to subsection (b), any court of
           the   United    States   may   authorize   the
           commencement   …   of  any   suit   …  without
           prepayment of fees … by a person who submits
           an affidavit that includes a statement of all
           assets such prisoner possesses that the person
           is unable to pay such fees …. Such affidavit
           shall state the nature of the action, defense
           or appeal and affiant's belief that the person
           is entitled to redress.

           (2) A prisoner seeking to bring a civil action
           … without prepayment of fees … in addition to
           filing the affidavit filed under paragraph
           (1), shall submit a certified copy of the
           trust fund account statement (or institutional
    Case 1:20-cv-08744-RMB-JS Document 2 Filed 12/29/20 Page 2 of 5 PageID: 17



               equivalent) for the prisoner for the 6-month
               period immediately preceding the filing of the
               complaint or notice of appeal, obtained from
               the appropriate official of each prison at
               which the prisoner is or was confined.

Plaintiff      did     not   submit   a    certified     prisoner   trust     account

statement, as required by statute.

        The    Court    will   administratively         terminate   this     action. 1

Plaintiff may reopen this action if he timely submits a properly

completed IFP application or pays $402.00 for the filing and

administrative fees. Plaintiff should be aware that, even if

granted       IFP   status,    he   must    pay   the    $350.00    filing    fee   in

installments, if available in his prison trust account, regardless

of whether the complaint is dismissed, see U.S.C. § 1915(b)(1).

For the reasons discussed below, the Court would dismiss the

complaint upon screening.



1U.S.D.C. District of New Jersey Local Civil Rule 54.3(a)
provides:

               Except as otherwise directed by the Court, the
               Clerk shall not be required to enter any suit,
               file any paper, issue any process or render
               any other service for which a fee is
               prescribed by statute or by the Judicial
               Conference of the United States, nor shall the
               Marshal be required to serve the same or
               perform any service, unless the fee therefor
               is paid in advance. The Clerk shall receive
               any such papers in accordance with L.Civ.R.
               5.1(f).


                                            2
    Case 1:20-cv-08744-RMB-JS Document 2 Filed 12/29/20 Page 3 of 5 PageID: 18



I.      Sua Sponte Dismissal

        When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil

action and seeks redress from a governmental entity, officer or

employee of a governmental entity, 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b) require courts to review the complaint and sua sponte

dismiss any claims that are (1) frivolous or malicious; (2) fail

to state a claim on which relief may be granted; or (3) seek

monetary      relief   against   a   defendant    who    is    immune   from   such

relief. 2

        Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however     inartfully    pleaded,    must   be   held    to    ‘less   stringent

standards      than    formal    pleadings   drafted      by     lawyers.’”    Id.

(internal quotation marks omitted). “Court personnel reviewing pro

se pleadings are charged with the responsibility of deciphering

why the submission was filed, what the litigant is seeking, and

what claims she may be making.” See Higgs v. Atty. Gen. of the




2Conclusive screening is reserved until the filing fee is paid or
IFP status is granted. See Izquierdo v. New Jersey, 532 F. App’x
71, 73 (3d Cir. 2013) (district court should address IFP
application prior to conclusive screening of complaint under 28
U.S.C. § 1915(e)(2)).
                                3
 Case 1:20-cv-08744-RMB-JS Document 2 Filed 12/29/20 Page 4 of 5 PageID: 19



U.S., 655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness

in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

     A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.) Legal

conclusions, together with threadbare recitals of the elements of

a cause of action, do not suffice to state a claim. Id.

     Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice but must permit the
                                     4
 Case 1:20-cv-08744-RMB-JS Document 2 Filed 12/29/20 Page 5 of 5 PageID: 20



amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.   DISCUSSION

      Plaintiff    asserts   jurisdiction    under   42   U.S.C.   §   1983,

alleging his constitutional rights were violated when the request

slips he submitted for medical attention went unanswered for

several days while he was experiencing severe pain after suffering

from food poisoning. The only defendant named in the Complaint is

the Atlantic County Justice Facility. A prison or jail is not a

“person” who is subject to liability under 42 U.S.C. § 1983. See

Fischer v. Cahill, 474 F.2d 991, 992 (3d Cir. 1973) (the New Jersey

Prison Medical Department may not be sued under § 1983 because it

is not a “person” within the meaning of the statute) (citing United

States ex rel. Gittlemacker v. County of Philadelphia, 413 F.2d 84

(3d Cir. 1969), cert. denied, 396 U.S. 1046 (1970)). Therefore, if

Plaintiff submits a properly completed IFP application, he should

also submit an amended complaint against a proper defendant.

III. CONCLUSION

      For the reasons stated above, the Court will administratively

terminate this action. An appropriate Order follows.


DATE: December 28, 2020
                                   s/Renée Marie Bumb
                                   RENÉE MARIE BUMB
                                   United States District Judge
                                     5
